DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on 6/22/2022 is acknowledged.  The traversal is on the ground(s) that the teachings of Maamary et al. do not teach the claimed invention of at least claim 1 and therefore the claims have unity of invention.  This is not found persuasive because applicants have amended claim 1 to overcome the teachings of Maamary et al.  However, the teachings of Donelan et al. (see below) establish that invention I and II lack an inventive step.
The requirement is still deemed proper and is therefore made FINAL.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/22/2022.
	Claims 1-14 and 16-19 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/29/2021 and 9/12/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  For example, see pages 68 and 69.  

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claims 10, 11 and 17-19 recite PA having the amino acid sequence of SEQ ID NO: 5 and the amino acid positions of N36, R72 and S225, which are also substituted to N36Y, R72Q and S225T.  However, these amino acid positions are associated with the M1 protein and SEQ ID NO: 5 is also assigned to the M1 protein.  

This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below or on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  The specification is objected to because pages 59-63 does not contain a specific SEQ ID NO: for each nucleic acid sequence provided.   
Applicants must comply with sequence rules in order to be considered a complete response to this Office Action.

Claim 14 is objected to because of the following informalities:  the recitation of “1X107” should be amended to read “1 X 107”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 12-14 and 16 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .... reduction to drawings .... or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
Claims 1-9, 12-14 and 16 are rejected as lacking adequate descriptive support for a composition of matter, comprising:
a genetically engineered pathogen genome, wherein, as compared to a wild type pathogen, the genetically engineered pathogen genome comprises a combination of nucleotide mutations at more than two amino acid positions selected to:
increase the pathogen’s sensitivity to type I interferon, and
induce an antibody and/or T cell response to the pathogen when used as an immunogen in vivo that is at least 10% of the antibody and/or T cell response induced when a wild type pathogen genome lacking the plurality of mutations is used as an immunogen in vivo; and/or
suppress replication of the pathogen in a host cell in the presence of type I interferon by at least 50% as compared to replication of the pathogen in the host cell in the absence of the interferon.
The claimed invention also requires a vaccine or therapeutic agent comprising the composition of matter.

Wherein the combination suppresses replication of the pathogen in the host cell comprising interferons by a factor of at least 100 as compared to replication in the host cell without the interferons.
Wherein the combination comprises nucleotide mutations each having a relative fitness score (RF) of less than 0.2 in the host cell comprising interferons and the RF score of greater than 0.5 in the host cell without the interferons, the RF score defined as a ratio of a frequency of the nucleotide mutation in the host cell as compared a frequency of the nucleotide mutation in a mutant DNA library.
Wherein the mutations do not comprise mutations that only occur in less than 1% of the mutant DNA library.
Wherein each of the nucleotide mutations are located in different segments of the genome.
Wherein the combination is selected from a set of mutations at >50% of the nucleotide positions in the genome.
Wherein the nucleotide mutations alter an amino acid sequence of a polypeptide encoded by the genome.
Wherein the combination comprises at least 4 nucleotide mutations.

Wherein the pathogen is an influenza virus.
  
In support of the claimed genus (a genetically engineered pathogen genome, wherein, as compared to a wild type pathogen, the genetically engineered pathogen genome comprises a combination of nucleotide mutations at more than two amino acid positions selected to:
increase the pathogen’s sensitivity to type I interferon, and
induce an antibody and/or T cell response to the pathogen when used as an immunogen in vivo that is at least 10% of the antibody and/or T cell response induced when a wild type pathogen genome lacking the plurality of mutations is used as an immunogen in vivo; and/or
suppress replication of the pathogen in a host cell in the presence of type I interferon by at least 50% as compared to replication of the pathogen in the host cell in the absence of the interferon), the application discloses two examples in which an influenza A virus contains specific set of amino acid substitutions and increase the pathogen’s sensitivity to type I interferon, and induce an antibody and/or T cell response to the pathogen when used as an immunogen in vivo that is at least 10% of the antibody and/or T cell response induced when a wild type pathogen genome lacking the plurality of mutations is used as an immunogen in vivo; and/or suppress replication of the pathogen in a host cell in the presence of type I interferon by at least 50% as compared to replication of the pathogen in the host cell in the absence of the interferon is achieved.  These examples are the HIS influenza virus and the influenza virus with NS1 substitutions of R38A and K41A.  Thus, the application fails to provide examples of any species within the claimed genus.
Further, while the claims provide both a structure and a function, the application fails to draw any correlation between the two. I.e., there is no evidence that any pathogen possessing nucleotide mutations at more than two amino acid positions will increase the pathogen’s sensitivity to type I interferon, and induce an antibody and/or T cell response to the pathogen when used as an immunogen in vivo that is at least 10% of the antibody and/or T cell response induced when a wild type pathogen genome lacking the plurality of mutations is used as an immunogen in vivo; and/or suppress replication of the pathogen in a host cell in the presence of type I interferon by at least 50% as compared to replication of the pathogen in the host cell in the absence of the interferon is achieved.  
Moreover, no correlation has been made to which “more than two amino acid positions need to be mutated” of a genetically engineered pathogen in order to achieve the claimed increase the pathogen’s sensitivity to type I interferon, and induce an antibody and/or T cell response to the pathogen when used as an immunogen in vivo that is at least 10% of the antibody and/or T cell response induced when a wild type pathogen genome lacking the plurality of mutations is used as an immunogen in vivo; and/or suppress replication of the pathogen in a host cell in the presence of type I interferon by at least 50% as compared to replication of the pathogen in the host cell in the absence of the interferon is achieved.  Lastly, the specification does not establish any additionally examples of pathogens with these amino acid changes or additional amino acid changes within influenza A virus genomic segments that yield the functional language at issues herein.  Figure 1D reveals additional amino acid substitutions of influenza A proteins that do not result in interferon sensitivity.  This result contradicts the claimed functional characteristic of increase the pathogen’s sensitivity to type I interferon, and induce an antibody and/or T cell response to the pathogen when used as an immunogen in vivo that is at least 10% of the antibody and/or T cell response induced when a wild type pathogen genome lacking the plurality of mutations is used as an immunogen in vivo; and/or suppress replication of the pathogen in a host cell in the presence of type I interferon by at least 50% as compared to replication of the pathogen in the host cell in the absence of the interferon is achieved.
Thus, in view of the above, there would have been significant uncertainty as to which more than two amino acid mutations must occur in a pathogen genome in order to yield the function of increase the pathogen’s sensitivity to type I interferon, and induce an antibody and/or T cell response to the pathogen when used as an immunogen in vivo that is at least 10% of the antibody and/or T cell response induced when a wild type pathogen genome lacking the plurality of mutations is used as an immunogen in vivo; and/or suppress replication of the pathogen in a host cell in the presence of type I interferon by at least 50% as compared to replication of the pathogen in the host cell in the absence of the interferon is achieved.  In view of this uncertainty and the lack of any examples of the claimed genus, the claims are rejected for lack of adequate written description support.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10, 11 and 17-19 recite PA having the amino acid sequence of SEQ ID NO: 5 and the amino acid positions of N36, R72 and S225, which are also substituted to N36Y, R72Q and S225T.  However, these amino acid positions are associated with the M1 protein and SEQ ID NO: 5 is also assigned to the M1 protein.  Therefore, it is unclear whether the PA protein or M1 protein are supposed to be present in these claims.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 16-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Donelan et al. (Journal of Virology, 2003, Vol. 77, No 24, pages 13257-13266).

The claimed invention is drawn to a composition of matter, comprising:
a genetically engineered pathogen genome, wherein, as compared to a wild type pathogen, the genetically engineered pathogen genome comprises a combination of nucleotide mutations at more than two amino acid positions selected to:
increase the pathogen’s sensitivity to type I interferon, and
induce an antibody and/or T cell response to the pathogen when used as an immunogen in vivo that is at least 10% of the antibody and/or T cell response induced when a wild type pathogen genome lacking the plurality of mutations is used as an immunogen in vivo; and/or
suppress replication of the pathogen in a host cell in the presence of type I interferon by at least 50% as compared to replication of the pathogen in the host cell in the absence of the interferon.
The claimed invention also requires a vaccine or therapeutic agent comprising the composition of matter.

Wherein the combination suppresses replication of the pathogen in the host cell comprising interferons by a factor of at least 100 as compared to replication in the host cell without the interferons.

Wherein the combination comprises nucleotide mutations each having a relative fitness score (RF) of less than 0.2 in the host cell comprising interferons and the RF score of greater than 0.5 in the host cell without the interferons, the RF score defined as a ratio of a frequency of the nucleotide mutation in the host cell as compared a frequency of the nucleotide mutation in a mutant DNA library.
Wherein the mutations do not comprise mutations that only occur in less than 1% of the mutant DNA library.
Wherein each of the nucleotide mutations are located in different segments of the genome.
Wherein the combination is selected from a set of mutations at >50% of the nucleotide positions in the genome.
Wherein the nucleotide mutations alter an amino acid sequence of a polypeptide encoded by the genome.
Wherein the combination comprises at least 4 nucleotide mutations.

Wherein the pathogen is an influenza virus, and the influenza A virus genome encodes a mutation comprising: 
at least one amino acid substitution in PB2 (SEQ ID NO: 3) at amino acid position N9, Q75 or T76; 
at least one amino acid substitution in PA (SEQ ID NO: 5) at amino acid position N36, R72 or S225, 
and/or at least one amino acid substitution in NS1 (SEQ ID NO: 7) at amino acid position R38 or K41.
Wherein the pathogen is an influenza A virus, and the influenza A virus genome encodes a mutation comprising: 
at least one amino acid substitution in PB2 (SEQ ID NO: 3) selected from N9D, Q75H and T76A; 
at least one amino acid substitution in PA (SEQ ID NO: 5) selected from N36Y, R72Q and S225T, 
and/or at least one amino acid substitution in NS1 (SEQ ID NO: 7) selected from R38A and K41A.
Wherein the pathogen comprises a protein including residues and the genome encodes the protein so as to form clustered residues on a surface of the protein.

Wherein the genetically engineered pathogen genome comprises a combination of nucleotide mutations selected to suppress replication of the genetically engineered pathogen genome in a host cell in the presence of type I interferon so that vaccination of a mouse with 1x107 pfu of the composition of matter does not result in death of the mouse.

Wherein the pathogen genome comprises an influenza A viral genome having the plurality of mutations selected to:
(a) increase the influenza A virus sensitivity to type I interferon; and
(b) induce an antibody and/or T cell response to the influenza A virus when used as an immunogen in vivo that is at least 5%, 10% 25% or 50% of the antibody and/or T cell response induced when a wild type influenza A viral genome lacking the plurality of mutations is used as an immunogen in vivo.
Wherein at least one of the plurality of mutations is at least one single nucleotide mutation in the influenza A: PA (SEQ ID NO: 4), PB1 (SEQ ID NO: 2), PB2 (SEQ ID NO: 3), NS1 (SEQ ID NO: 7) or PA (SEQ ID NO: 5) genes.

The Prior Art
Donelan et al. teach a recombinant influenza A virus with a RNA binding defective NS1 protein that possesses the NS1 amino acid substitutions of R38A and K41A.  These mutations were achieved by transfecting altered plasmids that encode for the viral genomic segments. [see page 13258]  Donelan et al. also teach administering this virus to mice in order to test in vivo lethality and achieved a safe administration of their composition. [see figure 13264]  Since these amino acid substitutions appear to be the same as presently claimed, Donegan et al anticipate the instant invention as their product inherently teachings all the claims identified above.  

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648